

EXHIBIT 10.16


Share Purchase Agreement


Summary English Translation


Article I. Parties


This Share Purchase Agreement (the “Agreement”) was entered into by and among
the following parties on May 13, 2007 in Changchun, Jilin Province, People’s
Republic of China.



 
(1)
Yongxin Liu, a P.R.C. resident, owns 51% of all shares of Changchun Yongxin
Dirui Medical Co., Ltd. (“Yongxin Dirui”). Yongxin Dirui is a company organized
under the laws of China. The registered address of Yongxin Dirui is 2152 Nana
Huan Rd., Nan Guan District, Changchun. The legal representative of Yongxin
Dirui is Yongxin Liu. Mr. Yongxin Liu is also the president of Yongxin Dirui.

 

 
(2)
Yongkui Liu, a P.R.C. resident, owns 49% of all shares of Yongxin
Dirui.  Yongxin Liu and Yongkui Liu are collectively referred as the “Sellers.”

 

 
(3)
Digital Learning Management Corp. (the “Purchaser”), a company incorporated in
the United States with its registered business address at 927 Canada Court, City
of Industry, CA 91748. The legal representative and president of the Purchaser
is Patel Umeshkumar Indubhai, a U.S. resident.



Article II. Transferring Shares and Price


Whereas:



 
(1)
Yongxin Dirui is a domestic company owned by Yongxin Liu and Yongkui Liu and is
conducting business on the sales of drugs, health products, medical facilities,
sanitary materials, food, construction materials, textiles and household
electronic appliances.



Shareholders:
 
·
Yongxin Liu, a 51% shareholder who has a capital contribution of RMB 7,600,000.

 
·
Yongkui Liu, a 49% shareholder who has a capital contribution of RMB 7,400,000.



(2)
As resolved in the shareholders meeting held on April 12, 2007, all shareholders
of Yongxin Dirui agreed that Yongxin Dirui shall sell 80% of its total shares to
the Purchaser for a purchase price of $5,000,000, among which, 40% of Yongxin
Dirui’s shares shall be acquired from Yongxin Liu for $2,500,000 and 40% of
Yongxin Dirui’s shares shall be acquired from Yongkui Liu for $2,500,000.



As agreed, after the share transfer:



 
(1)
Digital Learning Management Corp. shall become an 80% shareholder who has a
capital contribution of RMB 12,000,000.

 
(2)
Yongxin Liu shall become an 11% shareholder who has a capital contribution of
RMB 1,650,000.

 
(3)
Yongkui Liu shall become a 9% shareholder who has a capital contribution of RMB
1,350,000.



Article III. Payment Term


The Purchaser shall pay the purchase price of $5,000,000 within three months
after the registration date of the corporate change.


Article IV. Rights and Duties


 
1.
The Purchaser shall succeed 80% of all current or future rights and liabilities
of Yongxin Dirui.

 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
The Purchaser shall pay the capital contribution pursuant to the terms and
conditions under this Agreement.


Article V. Breach of Agreement


Any breaching party shall compensate to the non-breaching party for all damages
caused by the breach of the Agreement. The non-breaching party has the right to
terminate this Agreement.


 Article VI. Applicable Laws


The laws of the People’s Republic of China shall be applicable to this
Agreement.


Article VII. Force Majeure


If any party is rendered incapable to perform this Agreement due to the
occurrence of any unexpected event, such as war, flood, typhoon and earthquake
(“Force Majeure Event”), such party may continue its performance after the end
of the Force Majeure Event. If both parties are rendered incapable to perform
this Agreement, the parties may consult for a solution, or submit any dispute to
arbitration.


Article VIII. Dispute Resolution


Any dispute arising from this Agreement shall be resolved by consultation
between both parties. If no resolution can be reached by consultation, the
dispute shall be submitted to arbitration at the China International Economic
and Trade Arbitration Commission in Beijing. The arbitration shall be final and
binding to both parties. No party shall appeal the decision. The losing party of
the arbitration shall pay the arbitration fees. This Agreement shall remain
effective during the arbitration period except for the arbitrated terms under
the Agreement.


Article IX. Effect and Termination of the Agreement


 
1.
The Agreement shall become effective upon the execution by both parties and
approval of the relevant government authority. If no government approval is
issued within ninety (90) days after the execution of the Agreement, the
Agreement shall be terminated. In this case, no party shall claim for damages.

 
2.
The exhibits of this Agreement shall have the same effect as the Agreement.

 
3.
Any amendment of the Agreement shall be made in writing through consultation of
both parties. The amended terms and conditions shall have the same effect as the
Agreement.

 
4.
Upon the execution of this Agreement, any previous agreements made by the
parties shall become void.

 
5.
Any notice sent by one party to other parties shall be made in writing.

 
6.
Unsettled matters under this Agreement shall be resolved according to common
business practices.

 
7.
This Agreement is executed into seven duplicates. Each party shall hold two
duplicates.



Purchaser: Digital Learning Management Corp. (Stamp & Signature)
Seller: Yongxin Liu (Signature)
            Yongkui Liu (Singature)


May 13, 2007

 
 

--------------------------------------------------------------------------------

 